DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14, line 7 is objected to because of the following informalities:  “bad” should be changed to --band--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 14, the claims disclose “a second communication module configured to: send a sensing signal to at least one of an inside or an outside of the vehicle through a second frequency band”. However, it is unclear that what it means “at least one of an inside or an outside of the vehicle”. Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
	As to claims 2-13, 15-20 are rejected as to claims 1, 14 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al US 20170008488 in view of Ellis et al US 20200005572.
As to claims 1, 14, Matsumoto teaches a vehicle comprising: a first communication module configured to receive a search signal of a user terminal through a data channel having a first frequency band (see fig. 1, 40; LF transmitting section, paragraphs 0039-0041); a second communication module configured to: send a sensing signal to at least one of an inside or an outside of the vehicle through a second frequency band (see fig. 1, 41; rf communication section, paragraphs 0039-0041), and receive a reflected signal corresponding to the sensing signal; and a controller (see fig. 1, 42, paragraphs 0039-0041).  Matsumoto fails to teach a control system configured to: wake up the second communication module when the first communication module receives the search signal, determine a position of the user terminal based on the sensing signal and the reflected signal, and control the second communication module to operate in an operation mode that is determined based on at least one of the position of the user terminal or a startup of the vehicle. Ellis teaches configured to: wake up the second communication module when the first communication module receives the search signal (see fig. 1, 10; first communication, 12; second communication, paragraphs 0022, 0023, 0028), determine a position of the user terminal based on the sensing signal and the reflected signal, and control the second communication module to operate in an operation mode that is determined based on at least one of the position of the user terminal or a startup of the vehicle (see paragraphs 0022, 0023, 0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Ellis into the system of Matsumoto in order to provide portable device configured to communicate with vehicle to authorize one or more vehicle operation.
As to claims 2, 15, the combination of Matsumoto and Ellis teaches wherein: the controller is configured to determine the operation mode based on at least one of whether the user terminal is inside the vehicle, whether the vehicle is started, or 33Attorney Docket No. 15438-1097whether the door is locked (see Matsumoto fig. 1, 51; lock/unlock control section, 60; engine start switch, paragraphs 0042, 0043).
As to claims 3, 16, the combination of Matsumoto and Ellis teaches wherein: when the second communication module is activated, and the position of the user terminal is outside of the vehicle and the vehicle is in a start-off state, the controller is configured to control the second communication module to 
As to claims 4, 17, the combination of Matsumoto and Ellis wherein: when the position of the user terminal is inside of the vehicle and the vehicle is in a start-off state, the controller is configured to control the second communication module to operate in a second mode for determining the position of the user terminal with respect to the inside of the vehicle based on a door state (see Matsumoto paragraph 0043 Ellis paragraph 0031).
As to claims 5, 18, the combination of Matsumoto and Ellis teaches wherein: the controller is configured to control the second communication module to operate in a third mode for detecting a user in the vehicle when the position of the user terminal is inside of the vehicle and the vehicle is a start-on state (see Matsumoto paragraph 0043 Ellis paragraph 0031).
As to claim 6, the combination of Matsumoto and Ellis teaches wherein the controller is configured to: send the sensing signal to the inside of the vehicle, and control the second communication module to receive the reflected signal corresponding to the sensing signal from the user, and determine a state of the user in 34Attorney Docket No. 15438-1097 the vehicle based on the sensing signal and the reflected signal (see Matsumoto paragraphs 0022, 0023, 0028).
AS to claim 9, the combination of Matsumoto and Ellis teaches wherein: the controller is configured to authenticate the user terminal when the first communication module receives the search signal, and activates the second communication module when the user terminal is authenticated (see Matsumoto paragraph 0059, claim 1).
As to claim 10, the combination of Matsumoto and Ellis teaches a door locking device configured to lock a door or unlock the door; wherein the controller is configured to authenticate the user terminal when the position of the user terminal is within a predetermined region, and to control the door 35Attorney Docket No. 15438-1097 locking device to unlock the door when the user terminal is authenticated (see Matsumoto fig. 1, 51, paragraphs 0042, 0045, 0059).
As to claim 11, the combination of Matsumoto and Ellis teaches a starting device configured to turn-on or turn-off the vehicle (see Matsumoto fig. 1, 60, paragraph 0043); wherein the controller is configured to determine whether the position of the user terminal is inside of the vehicle when the state of 
As to claim 12, the combination of Matsumoto and Ellis teaches wherein: the first communication module utilizes BLE(Bluetooth Low Energy) (see Ellis paragraph 0020; The portable device 2 may include a control unit 40 and one or more transceivers capable of wireless communication, including, for example, a Bluetooth LE transceiver 44 and a cellular transceiver 42).
As to claim 13, the combination of Matsumoto and Ellis teaches wherein: the second communication module utilizes UWB(Ultra Wide Band) (see Ellis paragraph 0020; The portable device 2 may include a control unit 40 and one or more transceivers capable of wireless communication, including, for example, a Bluetooth LE transceiver 44 and a cellular transceiver 42).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649